Citation Nr: 0336227	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  03-03 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than May 10, 2000 
for the award of service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975, and from December 1977 to December 1994.  This 
matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  


FINDINGS OF FACT

1.  On March 20, 1996, the veteran's original claim for 
entitlement to service connection for post traumatic stress 
disorder was received by the RO.  

2.  In January 1999, the RO denied entitlement to service 
connection for post traumatic stress disorder.  The veteran 
was notified of this decision on January 19, 1999.

3.  On March 1, 1999, the veteran's notice of disagreement 
was received by the RO and on November 8, 1999, a statement 
of the case was issued.  

4.  A substantive appeal was not received within one year 
from the January 19, 1999 notification of the rating decision 
and the January 1999 rating decision became final.  

5.  On May 10, 2000, the veteran testified at a hearing 
before the Board and raised a claim to reopen the issue of 
entitlement to service connection for post traumatic stress 
disorder.  

6.  In an October 2001 rating decision, service connection 
for post traumatic stress disorder was granted and a 70 
percent disability evaluation was assigned from May 10, 2000.  


CONCLUSION OF LAW

An effective date prior to May 10, 2000 for the award of 
service connection for post traumatic stress disorder is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.400 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), redefined 
VA's duty to assist a veteran in the development of a claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  However, the Board notes that no medical 
development is needed in this case since the issue is 
entitlement to an earlier effective date for the award of 
service connection.  It is noted that earlier effective date 
claims, such as the one before the Board in the decision 
below, generally involve a determination as to when a claim 
was received or when entitlement to certain benefits arose.  
All of the evidence needed to decide the claim is associated 
with the claims file.  

The veteran and his representative were provided with a 
statement of the case that discussed the pertinent evidence, 
and the laws and regulations related to the claim, and 
notified them of the evidence needed by the veteran to 
prevail on the claim.  The veteran was afforded a hearing 
before the Board in Washington, D.C. in June 2003 and the 
veteran submitted evidence and argument in support of his 
claim at the hearing.  The Board finds that VA notified the 
veteran and his representative of the information and any 
medical or lay evidence, not previously submitted, that is 
necessary to substantiate the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Therefore, the veteran has been advised of the evidence 
necessary to substantiate his claim and evidence relevant to 
the claim has been properly developed.  As such, there is no 
further action to be undertaken to comply with the provisions 
of the VCAA.  Accordingly, adjudication of the claim at this 
juncture may go forward because it poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Factual Background

The veteran's original claim for entitlement to service 
connection for post traumatic stress disorder was received by 
the RO in March 1996.  

In January 1999, the RO denied entitlement to service 
connection for post-traumatic stress disorder.  The veteran 
was notified of this decision on January 19, 1999.  In March 
1999, the veteran's notice of disagreement was received by 
the RO and on November 8, 1999, a statement of the case was 
issued.  

On January 24, 2000, a statement by the veteran's 
representative was received.  In this statement, the 
veteran's representative indicated that the issues were as 
stated in the veteran's notice of disagreement dated in May 
1995, statement of the case dated in May 1997, and 
supplemental statement of the case dated in December 1999.  
The representative indicated that the veteran had stated the 
issues for appeal and had submitted the VA Form 9 to 
substantiate and finalize this appeal.  

On May 10, 2000, the veteran testified at a hearing before 
the Board and raised the issue of entitlement to service 
connection for post traumatic stress disorder.  The veteran's 
representative argued that the veteran's claim for service 
connection for post traumatic stress disorder was denied in 
January 1999 and the veteran filed as notice of disagreement 
in February 1999.  The representative indicated that a 
statement of the case was not of record and the veteran had 
no recollection of ever receiving one from the RO.  The 
representative requested that a statement of the case be 
issued.  The RO construed this testimony as an informal claim 
to reopen the claim for service connection for post traumatic 
stress disorder.    

In an October 2001 rating decision, the RO granted service 
connection for post traumatic stress disorder and assigned a 
70 percent disability evaluation, effective May 10, 2000.  


At a hearing before the Board in Washington, D.C., in June 
2003, the veteran argued that he had submitted a Form 9 in 
December 1999.  The veteran asserted that he had filed a 
timely Form 9 and the effective date for the award of service 
connection for post traumatic stress disorder should be in 
February 22, 1996, the date of the original claim.  The 
veteran submitted a copy of a Form 9 dated December 8, 1999 
and a letter from the Sampson County Veterans Commission 
dated December 8, 1999.  In the letter, the veteran's service 
officer indicates that they were transferring the Form 9 to 
NC Division of Veterans Affairs for consideration.  There are 
no date stamps on the letter or the Form 9.   

Pertinent Law and Regulations

Effective dates of awards 

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r)(1)(ii).  A specific claim in the form prescribed 
by VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151 (2003).  A "claim" 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2003).

38 C.F.R. § 3.155 (2003), provides as follows: (a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant...may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it (the formal claim) will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA.  38 C.F.R. 
§ 3.1(r) (2003). 

Finality/new and material evidence

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after a Statement of the Case has been furnished.  See 
38 C.F.R. § 20.200 (2003). 

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  If the Statement of 
the Case and any prior Supplemental Statements of the Case 
addressed several issues, the Substantive Appeal must either 
indicate that an appeal was being perfected as to all of 
those issues or must specifically identify the issues being 
appealed.  The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the determination 
being appealed.  Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.202 (2003).  

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the one year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b) (2003).  The date of mailing of the 
Statement of the Case will be presumed to be the same as the 
date of the Statement of the Case and the date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Notice for VA 
purposes is a written notice sent to the claimant's latest 
address of record.  38 C.F.R. § 3.1(q) (2003). 

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).  

Analysis

Review of the record reveals that the veteran's original 
claim of entitlement to service connection for post traumatic 
stress disorder was received by the RO in March 1996.  The 
claim was initially denied in a January 1999 rating decision 
and the veteran was notified of this determination on January 
19, 1999.  The veteran filed a notice of disagreement which 
was received by the RO in March 1999.  A statement of the 
case was issued in November 1999.  The veteran testified at a 
hearing before the Board in May 2000 and addressed the issue 
of entitlement to service connection for post traumatic 
stress disorder.  The RO construed the veteran's testimony at 
the hearing before the Board was an informal claim to reopen 
the claim for service connection for post traumatic stress 
disorder.  The claim was subsequently granted in an October 
2001 rating decision and a 70 percent disability rating was 
assigned effective May 10, 2000, the date of the claim to 
reopen. 

The veteran argues that the effective date of the award of 
service connection for post traumatic stress disorder should 
be the date of his original claim for service connection for 
post traumatic stress disorder.  The veteran testified before 
the Board in June 2003 that the January 1999 rating decision 
which had denied his original claim for service connection 
for post traumatic stress disorder had been timely appealed.  
In support of this argument, the veteran submitted a Form 9 
dated in December 1999 and a letter from his service 
representative indicating that the Form 9 was sent to the 
North Carolina Division of Veteran Affairs.  

After careful review of the record, the Board concludes that 
the veteran's substantive appeal with respect to the January 
1999 rating decision was not timely filed.  The record 
reveals that the December 1999 Form 9 is not associated with 
the veteran's claims folder and there is no evidence that it 
was submitted to the RO.  Although the veteran submitted the 
Form 9 to his service representative, there is no evidence of 
record that his service representative submitted the Form 9 
to the RO.  The pertinent regulations specify that the filing 
of the substantive appeal must be filed with the VA office 
from which the veteran received notice of the determination 
being appealed.  See 38 C.F.R. § 20.300 (2003).  

The Board has reviewed the record to determine whether any 
other document was received by the RO within the one year 
time period to appeal and which can be construed as a 
substantive appeal.  A statement by the veteran's 
representative dated January 24, 2000 is associated with the 
claims file.  In this statement, the veteran's representative 
indicated that the issues were as stated in the veteran's 
notice of disagreement dated in May 1995, statement of the 
case dated in May 1997, and supplemental statement of the 
case dated in December 2, 1999.  The representative indicated 
that the veteran had stated the issues for appeal and 
submitted VA Form 9 to substantiate and finalize this appeal.  

However, the January 24, 2000 statement by the representative 
can not be considered to be a substantive appeal for the 
issue of entitlement to service connection for post traumatic 
stress disorder because this document does not comply with 
the requirements of a substantive appeal set forth in 
38 C.F.R. § 20.202.  This statement does refer to the issue 
of entitlement to service connection for post traumatic 
stress disorder.  In the January 24, 2000 statement, the 
representative refers to other issues on appeal.  The 
representative refers to a May 1995 notice of disagreement, a 
May 1997 statement of the case, and December 1999 
supplemental statement of the case.  The issue of entitlement 
to service connection for post traumatic stress disorder was 
not addressed in those documents.  Accordingly, the January 
24, 2000 statement by the representative can not be 
considered to be a substantive appeal with respect to the 
January 1999 rating decision which denied the claim for 
service connection for post traumatic stress disorder, and 
that decision became final.  

On May 10, 2000, the veteran testified at a hearing before 
the Board and the RO construed this testimony as an informal 
claim to reopen the claim for service connection for post 
traumatic stress disorder.  In October 2001, the RO reopened 
the claim for service connection for post traumatic stress 
disorder and granted service connection for post traumatic 
stress disorder.  A 70 percent rating was assigned, effective 
May 10, 2000, the date of receipt of the veteran's request to 
reopen his claim.    

The provisions of 38 C.F.R. § 3.400(r) provide that the 
effective date for an award of service connection may be 
granted only from the date of a successful application to 
reopen the claim supported by new and material evidence, or 
the date entitlement arose, whichever is later.  
Additionally, the Court of Appeals for Veterans Claims 
(Court) stated in Sears v. Principi, 16 Vet. App. 244, 248 
(2002) that, "[t]he statutory framework simply does not allow 
for the Board to reach back to the date of the original claim 
as a possible effective date for an award of service-
connected benefits that is predicated upon a reopened claim."  
Therefore, the Board finds that the earliest possible 
effective date which may be assigned to the grant of 
entitlement to service connection for post traumatic stress 
disorder is May 10, 2000, the date of receipt of reopened 
claim.  In order for the veteran to be awarded an effective 
date based on an earlier claim, he has to show clear and 
unmistakable error in the prior denial of that claim.  Flash 
v. Brown, 8 Vet. App. 332 (1995).

The Board has also reviewed the record to determine whether 
an informal claim was filed prior to May 10, 2000.  VA is 
required to identify and act on informal claims for benefits.  
38 C.F.R. § 3.155(a); see Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  There is no document of record which 
was received from January 19, 2000 to May 10, 2000 and which 
can be construed as an informal claim to reopen the claim for 
service connection for post traumatic stress disorder.  As 
discussed above, the only document submitted during that time 
period was the January 24, 2000 statement from the veteran's 
representative.  In that statement, the representative did 
not refer to the claim for service connection for post 
traumatic stress disorder.  Thus, this statement can not be 
construed as an informal claim for service connection for 
post traumatic stress disorder.         

Accordingly, under the applicable regulations, May 10, 2000, 
the date of receipt of successful application to reopen the 
claim, is the properly assigned effective date and an 
effective date prior to that date is denied. 


ORDER

Entitlement to an effective date earlier than May 10, 2000 
for the award of service connection for post traumatic stress 
disorder is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



